DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 11, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 46, line 14 recites “annular securing element 38” and “fixation element 38” and the paragraph should be amended to consistently assign the reference numbers. 
Paragraph 53, line 9 recites “the inlet stub 46” however paragraph 45, line 3 previously introduced an “inlet stub 26” and paragraph 47, line 12 introduced “an arched groove 46”. Paragraph 53 should be amended to consistently assign the reference numbers with the remainder of the specification. 
Paragraph 55, line 1 recites “spiral flow guide 46” and line 2 recites “flow guide 46” however the reference number “46” was previously assigned. The specification should be amended so each reference number is only assigned to a single feature. The .
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 7 recites “the flow paths” which lacks proper antecedent basis. Line 7 should be amended to recite “flow paths” to introduce the feature.
Claims 2-18 depend from claim 1 and are objected to for depending from an objected claim.
Claim 11, line 3 recites “in a direction transversely to its rotation direction” and the word “transversely” should be amended to “transverse” to be grammatically correct.
Claim 11, line 4 recites “between a released and a bearing position” and the word “position” should be added after “released” to clarify that the feature being introduced is “a released position”.
Claim 18, line 4 recites “the valve element (30”)” however claim 18 depends from claim 1 which does not use the reference number (30”). While reference numbers used in the claims do not affect the scope of the claims (see MPEP §608.01(m) for further clarification), the inconsistent use of the reference numbers creates confusion. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claim 14, the non-structural, generic term “means” is defined by the function of generating a force and therefore meets the requirements for an interpretation under 35 USC 112(f). Upon inspection of the applicant’s specification, paragraph 19, lines 1-2 state the force generating means is preferably a spring. Therefore, the “force generating means” is interpreted as a spring and equivalents thereof. 
In claim 15, the non-structural, generic term “element” is defined by the function of guiding a flow. Upon inspection of the applicant’s specification, paragraph 20 describes the “flow guidance element” as a “spiral channel” and paragraph 55 describe a “spiral flow guide 76” as a spiral projection which becomes narrower in the radial direction. Therefore, the “flow guidance element” is interpreted as a spiral shaped channel and equivalents thereof.
In claim 18, the non-structural, generic term “element” is defined by the function of restoring. Upon inspection of the applicant’s specification, paragraph 24 describes the “restoring element” as a spring, a “magnetically acting restoring element” or a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites “at least one two outlet openings” and the phrase “one two” makes it unclear how many outlet openings there are. Line 5 recites “the two outlet openings” which suggests the word “one” in line 2 should be deleted. When line 2 is amended to correct the number of outlet openings, line 5 should be amended to have 
	Claim 9, lines 4-5 recite “the valve element is held in its assumed switching position” and it is unclear what “assumed” means in this context. The plain and ordinary meaning of “assumed” is “adopted in order to deceive; fictitious; pretended; feigned” (definition 1 from dictionary.com). Is the valve element held in a “switching position” which is not actually a switching position? Paragraph 14 of the applicant’s specification refers to the “assumed switching position” but does not clarify the meaning of “assumed”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 8, 9, 12, and 13, as far as claims 2 and 9 are definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,100,623 to Assmann.
In Reference to Claim 1#
Assmann teaches:
	A centrifugal pump assembly (1) comprising:
	an electrical drive motor (30)
	at least one impeller (24) which is driven by the electrical drive motor;
	a pump casing (23) which surrounds the impeller and which comprises at least one suction connection (3) and at least two delivery connections (4, 5, 6);
	a rotatable valve element (19, 22) arranged in the pump casing, said valve element being movable between at least two switching positions (blocking element 19 is rotatable to multiple positions to block the desired discharge ports, see column 5, lines 2-16), in which flow paths through the at least two delivery connections are opened to a different extent, wherein the valve element comprises an annular wall (19b) which surrounds the impeller and in which at least one switching opening (21) is formed and the valve element is rotatably mounted about a rotation axis (co-axial with axis of rotation of the impeller, dotted line in Figure 8) which is centric to the annular wall, in the inside of the pump casing (see column 3, line 54 through column 4, line 4, column 4, line 43 through column 5, line 16, and Figures 3, 4, and 8). 
In Reference to Claim 2#
Assmann teaches:

In Reference to Claim 3#
Assmann teaches:
	The centrifugal pump assembly of claim 1, wherein the valve element in the inside of the annular wall further comprises a wall (19a) which extends transversely to the rotation axis and which surrounds a suction port of the impeller. The wall is perpendicular to the annular wall and surrounds the impeller (see Figure 8).
In Reference to Claim 4#
Assmann teaches:
	The centrifugal pump assembly of claim 1, wherein the annular wall comprises a circular outer contour (see Figure 4).
In Reference to Claim 5#
Assmann teaches:
	The centrifugal pump assembly of claim 1, wherein the valve element is rotatably mounted on a stationary component (bearings, not shown, see column 4, lines 57-59) in the inside of the pump casing.
In Reference to Claim 6#
Assmann teaches:

In Reference to Claim 8#
Assmann teaches:
	The centrifugal pump assembly of claim 1, wherein the valve element comprises at least one movable section (22) which is movable between a bearing position (closure element 22 is out of opening 28), in which the at least one movable section frictionally bears on a contact surface (pump casing wall surrounding discharge ports 4, 5, 6) in the pump casing, and a released position (closure element 22 is in opening 28), in which the at least one movable section is movable relative to the contact surface on rotation of the valve element (see column 5, lines 59-64). 
In Reference to Claim 9#
Assmann teaches:
	The centrifugal pump assembly of claim 8, wherein the valve element is configured to provide a friction-fit contact of the at least one movable section in the bearing position, whereby the valve element is held in its switching position. The pressure of the working fluid forces the movable section against the contact surface when in the bearing position, which causes frictional contact as the movable section is forced on the contact surface (see column 5, lines 59-64). 
In Reference to Claim 12#
Assmann teaches:

In Reference to Claim 13#
Assmann teaches:
	The centrifugal pump assembly of claim 8, wherein the valve element is configured such that a pressure which prevails in a peripheral region of the impeller acts upon the valve element such that the at least one movable section is moved into the bearing position. When the pump is running, the pressure of the working fluid at the radially outer edges of the impeller cause the movable section to move into the bearing position against the inner wall of the pump casing (see column 5, lines 59-64). 

Allowable Subject Matter
Claims 7, 10, 11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach the annular wall extends at an angle smaller than 90° to the rotation axis in an extension direction transversely to a periphery of the 
	The prior art of record fails to teach the at least one movable section is configured as an elastic edge section as recited in claim 10. The movable section of Assmann is a separate component which joins the annular wall during certain conditions. 
	The prior art of record fails to teach the valve element is completely movable in a direction transverse to the rotation direction as recited in claim 11. The valve element of Assmann only moves in the rotation direction.
	The prior art of record fails to teach a force generating means which subjects the valve element or the at least one movable section to force out of the bearing position as recited in claim 14, wherein the force generating means is interpreted under 35 USC 112(f) as explained above. Assmann does not teach a force generating means. 
	The prior art of record fails to teach a flow guidance element that leads to the at least one switching opening and is situated on the inner periphery of the annular wall as recited in claim 15, wherein the flow guidance element is interpreted under 35 USC 112(f) as explained above. Assmann fails to teach a flow guidance element.
	The prior art of record fails to teach wherein a central region of the valve element comprises a bearing sleeve which rotatably slides on a stationary bearing bolt as recited in claim 16. Assmann teaches bearings for the valve element, but fails to teach a stationary bearing bolt. 
	The prior art of record fails to teach the valve element is rotatably mounted on an inlet stub which is arranged in the pump casing and engaged with a suction port as 
	The prior art of record fails to teach a restoring element which acts upon the valve element and is configured to move the valve element into a predefined initial position given a standstill of the impeller as recited in claim 18, where the restoring element is interpreted under 35 USC 112(f) as explained above. Assmann fails to teach a restoring element. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,679,983 to Pietryk et al teaches a water pump having a rotatable valve element which rotates to select the desired discharge outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799